Citation Nr: 1422428	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  10-43 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active service from September 1965 to September 1969.

This matter is on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In March 2012, the Veteran testified during a Travel Board hearing before the undersigned Acting Veterans Law Judge; a transcript of that hearing is of record.  During that Board hearing, the Veteran submitted additional evidence with a waiver of RO consideration.  38 C.F.R. § 20.1304 (2013).

The Veteran raised a claim for a total rating based on individual unemployability (TDIU) at the March 2012 hearing.  However, subsequent to the hearing and during the pendency of this appeal, a March 2013 rating decision denied a claim for TDIU and was not appealed.  Consequently, the Board finds that a claim for TDIU under Rice v. Shinseki, 22 Vet. App. 447 (2009), is no longer raised on this record.  Id. (TDIU claim is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record).

At that Board hearing, the Veteran raised a claim for an increased rating for tinnitus.  In this regard, the Board notes that a May 2010 rating decision granted service connection for tinnitus and assigned an initial disability rating of 10 percent.  The Veteran filed a notice of disagreement with the disability rating assigned.  However, the Veteran did not submit a timely substantive appeal following the issuance of the statement of the case in May 2011.  Accordingly, the Board does not have jurisdiction to consider the increased rating claim at this time.  As this issue has been raised by the record and has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

During his Board hearing before the undersigned, the Veteran testified that his hearing has worsened since his April 2011 VA examination.  The Veteran submitted a copy of a private audiometric evaluation conducted in April 2012.  However, the audiologist evaluated the Veteran's speech discrimination by MCL (Most Comfortable Level) instead of using the Maryland CNC speech recognition test as required by 38 C.F.R. § 4.85(a).  Accordingly, the private examination is inadequate for adjudication purposes.  As the Veteran was last afforded an appropriate VA examination over three years ago and the evidence suggests an increase in symptomatology since that time, the Board finds that an additional evaluation would be helpful in resolving the issue raised by the instant appeal.  A new examination is therefore required to obtain updated findings regarding the severity of the Veteran's bilateral hearing loss.

A review of the Veteran's electronic claims files shows that the most recent VA medical records are dated in April 2013.  The Board observes that VA treatment reports were added to the claims files after the most recent Supplemental Statement of the Case without a written waiver of RO review.  See 38 C.F.R. § 20.1304 (2013).  Accordingly, any outstanding VA treatment records, if extant, must be secured on Remand and the RO/AOJ should consider and discuss all relevant evidence added to the record since the May 2011 Supplemental Statement of the Case (SSOC).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of the Veteran's VA treatment records that are dated since April 2013.  If the records are not available, or if the search for the records yields a negative result, that fact should be clearly documented on the Veteran's electronic claims file uploaded to the Veteran's electronic Virtual VA (VVA) or VBMS claims file, and the Veteran notified of the efforts made to obtain such records.

2.  After any treatment reports are obtained pursuant to the development in directive (1) and associated with the Veteran's electronic file, schedule him for a VA examination to determine the current severity of his bilateral hearing loss.  The examiner must review the Veteran's electronic VVA claims file be in conjunction with the examination.

All pertinent clinical findings should be set forth in a written report, to specifically include the functional effects caused by the Veteran's bilateral hearing loss disability.

The examiner should also provide an opinion concerning the impact of the bilateral hearing loss disability on the Veteran's ability to work.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Thereafter, the issue on appeal should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The SSOC should contain, among other things, a summary and discussion of the relevant evidence received since the SSOC was issued in May 2011.  The case should then be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the ultimate outcome of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

